Citation Nr: 0709246	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-10 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to the assignment of a higher initial disability 
evaluation for diabetes mellitus, currently evaluated as 40 
percent disabling. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from September 1963 to 
August 1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) on timely appeal from a July 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which established entitlement 
to service connection for diabetes mellitus, initially 
regarded as 20 percent disabling, effective from September 9, 
2001.  Pursuant to a May 2006 rating by the RO in Newark, New 
Jersey, the evaluation was increased to 40 percent disabling, 
effective from September 9, 2001.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The most recent Supplemental Statement of the Case issued 
regarding the claim for a higher rating for diabetes mellitus 
was issued in August 2006.  However, the record includes a 
copy of a medical examination report dated in September 2006, 
which contains evidence pertinent to the issue on appeal.  
This evidence has not been considered by the RO in the 
context of the increased rating claim.  No supplemental 
statement of the case (SSOC) concerning the claim on appeal 
was issued.  See, 38 C.F.R. § 19.31(b)(1) (2006) (which 
stipulates that an SSOC will be furnished if the RO receives 
additional pertinent evidence after an SOC or most recent 
SSOC has been issued and before the appeal is certified to 
the Board and the appellate record is transferred to the 
Board). 

In addition, the September 2006 examination indicates that 
the veteran continues to receive regular treatment for his 
diabetes from a private physician.  The Board observes that 
the record reflects receipt of private medical records from 
Dr. T.J.M. received in September 2005 as well as treatment 
records from Christ Hospital received in July 2005.  The 
Board also observes that the veteran submitted a release in 
May 2006 for Dr. T.J.M.'s records relating to both diabetes 
and lung cancer, whereas the RO's request to that physician 
erroneously requested records relating to prostate cancer.  
The claims file does not contain a response from that 
physician.  Notwithstanding, the Board regards the RO's 
request to that physician as inadequate in any event.  

The VA's statutory duty to assist the veteran includes the 
obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Ivey v. 
Derwinski, 2 Vet. App. 320 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate 
steps to contact the veteran and obtain 
the names and addresses of all medical 
care providers, VA or non-VA, that 
treated him for diabetes mellitus since 
July 2005.  After the veteran has 
signed the appropriate releases, those 
records not already in the file, should 
be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the 
file.  If the RO cannot obtain records 
identified by the veteran, a written 
notation to that effect should be 
placed in the file.  The veteran and 
his representative are to be notified 
of unsuccessful efforts in this regard 
in order that they are provided the 
opportunity to obtain those records and 
submit them for VA consideration.

2.  Thereafter, and following any other 
indicated development the RO should 
readjudicate the remanded claim for 
higher initial evaluations for diabetes 
mellitus, taking into consideration any 
previously unconsidered evidence in the 
claims folder.  Staged ratings should 
be considered, as appropriate.  
Fenderson v. West, 12 Vet. App Vet. 
App. 119 (1999).  If a complete grant 
of any benefits sought by these 
remanded claims is not afforded the 
veteran, the veteran and his 
representative should be provided a 
supplemental statement of the case 
which includes a summary of any 
additional evidence submitted, 
applicable laws and regulations, and 
the reasons for the decision.  They 
should then be afforded an applicable 
time to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

